

116 HR 1522 IH: Congressional and Executive Foreign Lobbying Ban Act
U.S. House of Representatives
2019-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1522IN THE HOUSE OF REPRESENTATIVESMarch 5, 2019Mr. Gallagher introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Foreign Agents Registration Act of 1938 to prohibit certain individuals from service
			 as an agent of a foreign principal, and for other purposes.
	
 1.Short titleThis Act may be cited as the Congressional and Executive Foreign Lobbying Ban Act. 2.Prohibiting certain individuals from acting as agents of foreign principals (a)Former Members of Congress; general or flag officers of armed forces (1)Prohibiting registration as agentThe Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611 et seq.) is amended—
 (A)by redesignating sections 12 through 14 as sections 13 through 15; and (B)by inserting after section 11 the following new section:
						
							12.Prohibiting registration of certain individuals
 (a)ProhibitionNo individual may register under this Act or otherwise serve as the agent of a foreign principal if the individual at any time served as a Member of Congress, as a senior political appointee, or as a general or flag officer of the armed forces.
 (b)DefinitionsIn this section— (1)the term Member of Congress means a Senator or Representative in, or Delegate or Resident Commissioner to, the Congress; and
 (2)the term senior political appointee— (A)means—
 (i)any individual occupying a full-time senior position and who is appointed by the President or the Vice President;
 (ii)any noncareer appointee in the Senior Executive Service (or other SES-type system); and (iii)any appointee to a position, at or above the level of a noncareer member of the Senior Executive Service, that has been excepted from the competitive service by reason of being of a confidential or policymaking character (schedule C and other positions excepted under comparable criteria) in an executive agency; and
 (B)does not include any individual appointed as a member of the Senior Foreign Service or, except for a general or flag officer of the armed forces, solely as a uniformed service commissioned officer..
 (2)Other representation of foreign entitiesSection 207(f)(1) of title 18, United States Code, is amended by inserting after within 1 year the following: (or, in the case of a person who is subject to any of such restrictions and who is a Member of Congress, a senior political appointee (as that term is defined in section 12 of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611 et seq.)), or a general or flag officer of the armed forces, at any time).
 (b)Effective dateThe amendments made by subsection (a) shall apply with respect to any individual whose service as a Member of Congress or as a general or flag officer of the armed forces terminates on or after the date of the enactment of this Act.
			